Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinstein (2017/0215879A1).

In regard to claim 1, Weinstein discloses a tendon anchoring assembly (fig 7; capable of being used to anchor tendons instead of bone since the screw can pierce bone and therefore tendon) comprising: 
an anchor (fig 7) that includes: 
an elongated body (threaded screw body, fig 7), and a substantially circular head 64; 
and a washer 10 that includes: 
an inferior face (distal face) having gripping protrusions 44, and a through hole (hole within which 64 fits, fig 7) sized to receive a portion of the substantially circular head 64 (fig 7).
In regard to claim 2, Weinstein discloses the tendon anchoring assembly of claim 1, and further discloses the central through hole (hole within which 64 fits) is sized smaller than a maximum outer diameter of the substantially circular head 64 (see fig 6-7; 9).
In regard to claim 7, Weinstein discloses the tendon anchoring assembly of claim 1, and further discloses the elongated body (body of screw in fig 7) includes threads (see fig 7, screw is threaded).
In regard to claim 10, Weinstein discloses the tendon anchoring assembly of claim 1, and further discloses the washer 10 is a concave washer (at least a portion of 10 is concave; see the concave outer corners of the underside as shown in figure 1B), a conical washer, or a rectangular washer [0055: rectangular].
In regard to claim 11, Weinstein discloses the tendon anchoring assembly of claim 1, and further discloses the substantially circular head 64 is a substantially spherical (fig 7; in as much as the instant invention is).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weinstein (2017/0215879A1) in view of Lopez (2016/0296319A1).
In regard to claim 3, Weinstein meets the claim limitations as discussed in the rejection of claim 1, but does not teach the substantially circular head includes a plurality of grooves.  
Lopez teaches the substantially circular head 12 includes a plurality (defined as two or more) of grooves (between teeth 24, see fig 2C) extending in a substantially longitudinal direction (fig 2C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the connection mechanism of Lopez (pawl and groove) in place of the connection mechanism of Weinstein through functional substitution because both mechanisms connection portions of a soft tissue fixation device together MPEP 2144.04.
In regard to claim 4, Weinstein meets the claim limitations as discussed in the rejection of claim 3, but does not teach the connection mechanism as claimed.
Lopez further teaches the washer 1 includes a pawl [0041: teeth 24 on sleeve 12 cause it to act as a ratchet and pawl; pawl is 26)  to operatively engage one of the plurality of grooves (between 24) on the substantially circular head 12.
In regard to claim 5, Weinstein meets the claim limitations as discussed in the rejection of claim 3, but does not teach the connection mechanism as claimed.
Lopez further teaches each of the plurality of grooves (grooves between teeth 24) is asymmetrical. (fig 2C-F).
In regard to claim 6, Weinstein meets the claim limitations as discussed in the rejection of claim 1, but does not teach the connection mechanism as claimed.
Lopez further teaches the washer 1 includes a pawl adjacent the central through hole to operatively engage the substantially circular head (fig 3A; 2E).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weinstein (2017/0215879A1) in view of Park (WO2016/049081A1).

In regard to claim 8, Weinstein meets the claim limitations as discussed in the rejection of claim 1 but does not teach the gripping protrusions comprise knurling.  
Park teaches the gripping protrusions comprises of knurling [0087; fig 14, element 15D) on the distal side of a tendon fixation device.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the knurling of Park as additional gripping protrusions with the invention of Weinstein because the knurling assists with stability and frictional interference [0087].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weinstein (2017/0215879A1).

In regard to claim 9, Weinstein meets the claim limitations as discussed in the rejection of claim 1, and further teaches wherein the washer includes at least one slot 86 extending in a radial direction.  While the slot 86 of Weinstein is in a different embodiment of the invention, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the slot 86 in place of the holes 32 because these slots will allow a bigger insertion tool [0005].  Further Weinstein states the slots can be any size and shape [0068].

Claims 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weinstein (2017/0215879A1) in view of Chavarria (EP2712584A1).

In regard to claim 12,  Weinstein teaches a tendon anchor assembly that includes: 
an anchor (fig 7) having: 
an elongated body (screw body) for insertion within the bore (bore of Chavarria is threaded therefore capable of being inserted), and a substantially circular head 64, 
and a washer 10 having: 
an inferior face having gripping protrusions 44, and a central through hole (hole through which 64 fits) sized to receive a portion of the substantially circular head 64. (fig 7)
However, Weinstein does not teach a shoulder implant assembly.
Chavarria teaches a shoulder implant assembly comprising: 
a humeral stem 12 having a bore (36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shoulder implant of Chavarria with the tendon anchor assembly of Weinstein for  a patient with multiple injuries such as a car wreck [0002]. 
In regard to claim 14, Weinstein meets the claim limitations as discussed in the rejection of claim 12, but does not teach the shoulder implant as claimed.
Chavarria further teaches the bore 36 is a threaded bore (fig 5).
In regard to claim 15, Weinstein meets the claim limitations as discussed in the rejection of claim 12, and further teaches the central through hole (hole within which 64 fits, see fig 7) is sized smaller than a maximum outer diameter of the substantially circular head 64 (see fig 6-7).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weinstein (2017/0215879A1) in view of Chavarria (EP2712584A1) and further in view of Lopez (2016/0296319A1).

In regard to claim 18, Weinstein meets the claim limitations as discussed in the rejection of claim 12, but does not teach the connection mechanism as claimed.
Lopez further teaches the washer 1 includes a pawl [0041: teeth 24 on sleeve 12 cause it to act as a ratchet and pawl; pawl is 26)  to operatively engage one of the plurality of grooves (between 24) on the substantially circular head 12.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the connection mechanism of Lopez (pawl and groove) in place of the connection mechanism of Weinstein through functional substitution because both mechanisms connection portions of a soft tissue fixation device together MPEP 2144.04.



Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stchur (2007/0244565A1).

In regard to claims 12-13, Stchur discloses a shoulder implant assembly comprising: a humeral stem 14 having a bore 11; 
and a tendon anchor assembly (fig 4) that includes: 
an anchor having: 
an elongated body 16 for insertion within the bore 11 (fig 2), and a substantially circular head 15, 
and a washer 6 having: 
an inferior face having gripping protrusions 17, and a central through hole sized to receive a portion of the substantially circular head (hole within 6 where 15 fits; fig 4; [0036])  wherein the bore 11 faces an anterior side of the humeral stem 14 (see fig 3; anterior when applied to the anatomical limb).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weinstein (2017/0215879A1) in view of Chavarria (EP2712584A1) and further in view of Lopez (2016/0296319A1).

In regard to claim 16, Weinstein meets the claim limitations as discussed in the rejection of claim 12, and further teaches the substantially circular head 64 is substantially circular (fig 7).
However, Weinstein does not teach the connection mechanism as claimed.
Lopez teaches the head 12 includes a plurality (defined as two or more) of grooves (between teeth 24, see fig 2C) extending in a substantially longitudinal direction (fig 2C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the connection mechanism of Lopez (pawl and groove) in place of the connection mechanism of Weinstein through functional substitution because both mechanisms connection portions of a soft tissue fixation device together MPEP 2144.04.
In regard to claim 17, Weinstein meets the claim limitations as discussed in the rejection of claim 16, but does not teach the plurality of grooves as claimed.
Lopez further teaches each of the plurality of grooves is asymmetrical wherein one sloped face of the groove is steeper than an opposing sloped face of the groove. (see grooves between ridges 24 in fig 2B; see slopes on opposite faces of 24 within groove and slope of actual groove)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weinstein (2017/0215879A1) in view of Chavarria (EP2712584A1) and further in view of Park (WO2016/049081A1).

In regard to claim 19, Weinstein meets the claim limitations as discussed in the rejection of claim 12, and further teaches the elongated body (screw body, fig 7) includes threads (fig 7) and the washer 10 includes at least one slot 86 in a radial direction.
However, Weinstein does not teach the gripping protrusions comprise knurling and teaches the slot 86 is in a different embodiment of the invention. 
Park teaches the gripping protrusions comprises of knurling [0087; fig 14, element 15D) on the distal side of a tendon fixation device.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the knurling of Park as additional gripping protrusions with the invention of Weinstein because the knurling assists with stability and frictional interference [0087].
While the slot 86 of Weinstein is in a different embodiment of the invention, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the slot 86 in place of the holes 32 because these slots will allow a bigger insertion tool [0005].  Further Weinstein states the slots can be any size and shape [0068].

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groh (2010/0217337A1).

In regard to claim 20, Groh discloses a shoulder implant system comprising: ‘
a humeral stem 26 comprising a bore 56; 
a broaching handle 150 having a proximal end (top), a distal end (bottom) and a shaft extending between the proximal and distal ends (shaft is mid 150), wherein the distal end (bottom) is engageable with the humeral stem 26 (see figure 22; indirectly engages the stem via 22); 
and an alignment guide 14 that includes: 
a first end (proximal end) engageable with the shaft of the broaching handle 150 (fig 22; indirectly engages the shaft of 150 via the attachment apparatus 46, 44, etc.), 
and an arm 52 extending laterally and inferiorly from the first end (proximal end) (extends inferior to the proximal end of 14 which is at 42, 44; and extends laterally from at least a portion of the proximal end of 14 at 42, 48, 40, 38, 46; see fig 8), 
the arm 52 having an aperture 18 positionable colinearly with the bore 56 of the humeral stem 26 when the alignment guide 14 is engaged with the broaching handle 150 (see fig 22).

Response to Arguments
In regard to the 102(a)(2) as being anticipated by Weinstein (2017/0215879A1), the applicant’s arguments have been fully considered.  The applicant argues that the hole of the Weinstein device is not “sized to receive a portion of the substantially circular head of the anchor”.  The applicant points to figure 7 of Weinstein and states the hole receives the shaft but not the head of the anchor.  The examiner respectfully disagrees because the head of the screw is countersunk within the hole.  See edge 30 and [0057: “bone screw 64 to be recessed or countersunk within the opening”].  Further, see the annotated figure below.  The hole is sloped to receive part of the head. Therefore at least a portion of the head is received within the hole.   Further, the claim language is intended use, patentable only based on the resulting structure.  The head could be put partially through for example on its side or in a different orientation as well and the limitations would be met.

    PNG
    media_image1.png
    745
    624
    media_image1.png
    Greyscale

In regard to the 103(a) rejection of claims 3-6 over Weinstein in view of Lopez (2016/0296317A1), no further arguments have been presented.           
In regard to the 103(a) rejection of claim 8 over Weinstein in view of Park (WO2016/049081A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 9 over Weinstein, no further arguments have been submitted.
In regard to the 103(a) rejection of claims 12 and 14-15 over Weinstein in view of Chavarria (EP2712584A1), the applicant’s arguments have been fully considered but are directed toward new limitations which have been addressed above.
In regard to the rejection of claims 12-13 as anticipated under 102(a)(2) by Stchur (2007/0244565A1), the applicant’s arguments have been fully considered.  The applicant argues that Stchur does not shown any portion of the head 15 is received in the hole.  As shown in figure 6, the washer is countersunk at 11 and therefore the head 15 fits at least partially within the countersunk/sloped portion of the hole.  While the applicant argues the head does not “extend through the through-hole”, this terminology is not used in the claims.  “Hole sized to receive a portion of the substantially circular head” is intended use.  Since the hole is capable of receiving a portion of the head, the limitations have been met.  Further, the claim does not specify the head must be put through partially in any particular orientation.  For example, the head could be put through the hole on its side.
In regard to the 103(a) rejection of claims 16-17 as unpatentable over Weinstein in view of Chavarria (EP2712584A1) and further in view of Lopez (20160296319A1),
In regard to the 103(a) rejection of claims 16-17 as unpatentable over Weinstein in view of Chavarria (EP2712584A1) and further in view of Park (WO2016/049081A1),
In regard to the 103(a) rejection of claim 20 as anticipated under 102(a)(2) by Groh (2010/0217337A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.  The applicant argues that the alignment guide of Groh is fastened by a larger fastener to a laterally projecting distal end of the broach handle 150 while the instant application is fastened to an opening in an elongated shaft of the broaching handle.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., differences in how the broaching handles are attached and bulkiness of the device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774